J-S03032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RICHARD W. PARSONS                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KATHLEEN M. PARSONS                        :
                                               :
                       Appellant               :   No. 786 WDA 2021

                   Appeal from the Order Dated June 8, 2021
     In the Court of Common Pleas of Potter County Civil Division at No(s):
                                  2015-5075


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED: MARCH 16, 2022

        Kathleen M. Parsons (Wife)1 appeals an order of the Court of Common

Pleas of Potter County (trial court) rescinding an order concerning the

distribution of interests in the pension of her now ex-husband, Richard W.

Parsons (Husband), a retired postal worker.          In sum, Husband and Wife

entered a Separation Agreement on June 14, 2019.            Then, on August 17,

2019, they each signed a Court Order Acceptable for Processing (COAP), which

implemented that Separation Agreement.

        On August 25, 2020, the trial court entered an order clarifying that

according to the COAP, Wife was entitled to a survivorship benefit. Husband

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Wife has since taken her maiden name, Kathleen M. Breck.
J-S03032-22


had agreed to the clarification, but he later disputed the order on the ground

that it reduced his non-marital interest in the pension. On June 8, 2021, the

trial court rescinded its earlier clarification order and the COAP recognizing

Wife’s survivorship rights.   Wife now argues that the trial court had no

authority to vacate the clarification order and the COAP once they became

final. We find merit in Wife’s position, vacate the order of June 8, 2021, and

reinstate the clarification order and the COAP.

                                      I.

      The specific property right at issue in this appeal concerns Wife’s

entitlement to a survivorship interest in Husband’s pension. It is undisputed

that under the original Separation Agreement, the parties agreed that Wife

would receive a 55% share in the marital portion of Husband’s pension, and

that she would “have the right to designative survivors” who would be entitled

to her share of the pension benefits if she predeceased Husband:

      5. The parties agree that the marital portion of husband’s
      pension with the limited United State Postal Office is in the
      amount of $547,273.76. Wife will receive a 55% interest in
      the same, together with 55% of any forthcoming costs of living
      adjustments. It is further agreed that wife will have the
      right to designate survivors as to her benefits, which will,
      however be her children.

Separation Agreement, 6/14/2019, at Paragraph 5 (emphasis added).

      The COAP was entered on August 6, 2019, and it set forth Husband and

Wife’s respective retirement benefits. Paragraph 7 of the COAP provided that




                                     -2-
J-S03032-22


Wife “is entitled to 35.772% of [Husband’s] annuity[.]” 2 The COAP provided

further in Paragraph 7 that Wife would be awarded a “Former Spouse Survivor

Annuity” pursuant to federal law:

       Under Section 8341(h)(1) of Title 5, United States Code, [Wife] is
       awarded a Former Souse Survivor Annuity under the Civil Service
       Retirement System, in the same amount to which [Wife] would
       have been entitled if the Divorce had not occurred. She is to
       continue as beneficiary of the Civil Service Retirement
       System survivor annuity to which she was entitled at the
       time of Divorce.

COAP Enabling Order, 6/19/2019, at Paragraph 7 (emphasis added).

       Finally, the COAP provided in Paragraph 9 that if Wife predeceased

Husband, her interest would be divided equally among her surviving children:

       [Wife] shall commence her benefits as soon as administratively
       feasible following the date this Order is approved as a Court Order
       Acceptable for Processing by [the United States Office of Personnel
       Management (OPM)]. Payments shall continue to the Former
       Spouse for the remainder of [Husband’s] life-time. However, in
       the event that [Wife] dies before [Husband], OPM is
       directed to pay [Wife’s] share of the [pension] benefits to
       the surviving children of the marriage, in equal shares.

Id. at Paragraph 9 (emphasis added).

       The record is vague on whether or to what extent Wife ever received

the survivor benefits outlined in the COAP once it was entered. No precise

monetary values have been assigned to Wife’s interest in the pension or to


____________________________________________


2 Neither the COAP nor any other part of the record explain precisely how
Wife’s 55% interest in the non-marital portion of the pension was calculated
to a 35.772% share of Husband’s annuity. This particular calculation,
however, does not appear to be at issue.


                                           -3-
J-S03032-22


the costs of the benefits now in dispute. However, Husband testified that he

had successfully contacted his pension processor to ensure that Wife would

not receive survivor benefits because he was told the benefit was optional and

he wanted to avoid the associated costs. See Trial Court Hearing, 6/8/2021,

at pp. 30-31, 34-35, 37.

       On July 17, 2020, Wife filed a petition seeking to clarify her interests in

the pension in the event that she or Husband predeceased the other.3 At the

August 25, 2020 hearing on that petition, Wife’s counsel, Husband and the

trial court discussed the proposed clarification of the Separation Agreement

and the COAP:

       Wife’s Counsel: In Paragraph 5 [of the Separation Agreement, it]
       indicates that [“the] parties agree that marital portion of
       husband’s portion wife is to receive 55 percent interest in the
       same together with 55 percent of any forthcoming cost of living
       adjustment. [sic] it is further agreed that wife will have the right
       to designate survivors as to the benefits which will, however, be
       her children.[”] Your Honor, the parties agree that in the
       Court language of division of the marital portion of
       husband’s pension that the Court intended to include
       survivorship benefits.

       Trial Court: That is correct.

       Wife’s Counsel: Unfortunately under the [COAP] that was
       prepared and signed by all 2 parties that does refer to the, in
       Paragraph 7, does refer to the survivorship benefits but not
____________________________________________


3 There was testimony at the June 8, 2021 hearing that Wife had sought to
establish her right to survivorship benefits directly with the federal Office of
Personnel Management, which processed Husband’s pension payments. She
was evidently unsuccessful, prompting her to petition the trial court for
clarification of her rights under the Separation Agreement and the COAP.


                                           -4-
J-S03032-22


     in the [Separation Agreement]. Now, under the pension rules
     they will not consider any order modifying the original order or
     clarifying the order in such a way as to establish a new right. It
     is our position that [under Section 8237 of the administrative
     Federal Administrative Code A[,] unless the Court order
     acceptable for processing expressly provides otherwise, the
     former spouse’s share of the employee’s pension terminates on
     the last day of the month before the death of the former spouse
     and former spouse’s share of the employee’s annuity reverts back
     to the retiree. So what [OPM has] done [is] interpret[] that
     to mean that since the order, specifically the [Separation
     Agreement] was silent on the issue of survivorship benefits
     that it was intent of this court to exclude the spousal
     portion.

     Trial Court: Even though we talked about it in the [COAP]?

     Wife’s Counsel: Even though we talked about it in the [COAP].
     Their position is the [COAP] does not supersede the [Separation
     Agreement]. Accordingly, Your Honor, we cannot under the
     regulations establish a new right, but we’re not asking for a new
     right we’re asking for the court to clarify an existing right under
     the [Separation Agreement], and we’re asking the Court to do
     so by including the language that it was the intent of the
     [Separation Agreement] of June 14th under marital portion
     of husband’s pension to expressly preserve wife’s [55%
     interest] in the survivorship benefits.

     Trial Court: Okay. [Husband].

     Husband: Yes, sir.

     Trial Court: Any thoughts you have or any questions about that or
     do you take issue with that?

     Husband: From what [Wife’s Counsel] has explained to me,
     sir, all this does is if I die she gets survivorship, which in
     turn then when she passes will go to my children.

     Trial Court: That’s my understanding.

     Husband: That’s what I had signed previously, correct?

     Trial Court: Yes.

                                     -5-
J-S03032-22



      Husband: What we’re doing here today does not in any way
      change any benefits she’s getting per month or anything?

      Trial Court: That’s my understanding as well.

      Wife’s Counsel: It is our understanding.

      Husband: If that’s the case, I’m fine with that.

Trial Court Hearing, 8/25/2020, at pp. 2-4 (emphasis added).

      In sum, the parties and the trial court all understood and agreed on

August 25, 2020, that it had always intended for the Separation Agreement

and the COAP to grant Wife survivorship benefits. Husband stated that this

was his intent, and he would agree to the clarification as long as it did not

increase Wife’s monthly benefit or affect his own pension benefits. See id.

The parties both wanted to ensure that their children could be designated

beneficiaries of the pension in the event that Husband or Wife predeceased

the other.

      The Separation Agreement was then clarified, with mutual consent of

the parties, that Wife would receive a survivorship benefit in her share of the

pension. The clarification order reads:

      AND NOW, this 25th day of August 2020, by way of clarification
      of the Order of June 14th, 2019, it was and remains the Court’s
      intention to establish a right of survivorship as to wife’s 55
      percent share in the event that husband should predecease
      her. That was the Court’s intention at the time the original Order
      was entered. This clarification creates no new rights in any party
      nor is it intended to modify the intent of the original Order.

Clarification Order, 8/25/2020, at 1 (emphasis added).


                                     -6-
J-S03032-22


       Although the parties believed at the time the clarification order was

entered that it would have no effect on Husband’s pension benefits, his

monthly payments decreased by some unspecified amount once the

survivorship benefit was implemented.            Husband then sought to have the

clarification   order   rescinded     because    he   agreed   to   recognize   Wife’s

survivorship rights only as long as doing so would result in no additional costs

for him.

       Husband filed a petition to enforce the Separation Agreement and a

hearing was held on June 8, 2021.4 Initially, the trial court admitted to being

“hung up on”’ the fact that the clarification order had been entered ten months

prior at that point, and “there was no appeal taken here.” Trial Court Hearing,

6/8/2021, at p. 6.       The trial court also emphasized that both parties had

previously accepted the Separation Agreement and the COAP, having been




____________________________________________


4 Husband filed a petition for special relief on April 20, 2021, requesting for
the clarification order to be rescinded. The trial court denied relief on May 19,
2021. Then, on May 25, 2021, Husband filed a petition to enforce the
Settlement Agreement and for special relief; he also filed a motion for
reconsideration of the order denying his April 20, 2021 petition for special
relief. On May 27, 2021, the trial court granted Husband’s motion for
reconsideration and vacated its order denying his earlier motion. The trial
court also set the June 8, 2021 hearing on Husband’s petition to enforce the
Settlement Agreement and for special relief. On June 10, 2021, the trial court
entered the order on review, vacating its previous denial of reconsideration
and ostensibly granting Husband’s request to return the parties to the status
quo as of the date the Separation Agreement was entered.


                                           -7-
J-S03032-22


aided at the time by counsel, and taking further action seemed inconsistent

with “basic principles” of contract law. Id.

       Wife’s attorney was called to the stand to testify about the clarification

order and what he had represented to Husband regarding the effect Wife’s

survivorship benefit would have on Husband’s benefits.5            Husband also

testified as to the circumstances surrounding his consent to the clarification

order. The testimony of Wife’s Counsel and Husband largely coincided, insofar

as both stated that Husband was told his pension benefits would not be

reduced if Wife were given a survivorship interest.

       The trial court agreed with Husband’s position and ruled that the

clarification order concerning Wife’s survivorship rights was entered in error

based on “mutual mistakes” and a “scrivener’s error.” Trial Court Opinion and

Order, 6/10/2021, at 3.         The trial reasoned that, “[i]n retrospect, [Wife]

clearly has no survivorship rights in the portion of the pension allocated to

[Husband]. None were included in the original order and but for counsel’s

error and misrepresentation to [Husband], none was ever intended.” Trial

Court Opinion, 8/27/2021, at 3 (citations omitted).




____________________________________________


5 Husband’s attorney alleged fraud on the part of Wife’s attorney relating to
the circumstances that prompted Husband to consent to the clarification order,
but the trial court ruled that there was no evidence of fraud in this regard.
See Trial Court Opinion, 8/27/2021, at 3.


                                           -8-
J-S03032-22


       Moreover, the trial court found that the “COAP ultimately signed was

prepared . . . in error, for including a survivorship benefit[] which was not

ordered or bargained for. A scrivener’s error was alleged in the signing of the

erroneous COAP.” Id.

       Wife timely appealed, asserting that the original Separation Agreement

entitles her to the survivorship benefits now at issue, and that the trial court

lacked authority to rescind the clarification order of August 25, 2020, over 30

days after it was entered. Husband, in turn, asserts that the trial court acted

properly to correct an error which had resulted in the award of a benefit that

Wife was never entitled to under the Separation Agreement or the COAP.

According to Husband, the error is apparent on the face of the record, and the

trial court’s remedial action was necessary to remedy a scrivener’s error, lack

of a valid contract and fraud.6

                                               II.

       The central issue in this appeal is whether the August 25, 2020

clarification order was entered (a) as a result of an error, which (b) may be


____________________________________________


6 Husband has also argued that this appeal should be dismissed because the
record does not contain any of the exhibits from relevant hearings, and Wife’s
brief contains no citations to the certified record. See Pa.R.A.P. 2101 (“[I]f
the defects are in the brief or reproduced record of the appellant and are
substantial, the appeal or other matter may be . . . dismissed.”). Although
the quality of the record and the briefing in this case could be better, the
parties are essentially disputing the content of documents and court orders
that we have before us, allowing this Court to substantively review the merits
of Wife’s appellate claims – barely.


                                           -9-
J-S03032-22


corrected by rescission over 30 days beyond the date of its entry.7 If there

was no error or mistake on the part of Husband and Wife, then the clarification

order would be controlling and Wife must prevail; if there was an error or a

mistake did occur, and the error is of the type that may be corrected over 30

days after the fact, then Husband must prevail and the order on review must

be affirmed.

       Generally, a trial court may, within its discretion, modify or rescind an

order within 30 days from the date of its entry.         See 42 Pa.C.S. § 5505

(allowing court to rescind or modify an order within 30 days of entry if no

appeal from the order has been taken). “After the expiration of thirty days,

the trial court loses its broad discretion to modify, and the order can be opened

or vacated only upon a showing of extrinsic fraud, lack of jurisdiction over the

subject matter, a fatal defect apparent on the face of the record or some



____________________________________________


7 “The time within which a trial court may grant reconsideration of its orders
is a matter of law[.]” Estate of Haiko v. McGinley, 799 A.2d 155, 158 (Pa.
Super. 2002). Similarly, we review a trial court’s decision following a non-
jury trial for, inter alia, an error of law subject to a de novo standard of review.
See McEwing v. Lititz Mut. Ins. Co., 77 A.3d 639, 646 (Pa. Super. 2013)
(quotation omitted). A trial court’s decision to grant or deny special relief in
divorce actions is reviewed under an abuse of discretion standard. See
Conway v. Conway, 209 A.3d 367, 371 (Pa. Super. 2019). “An abuse of
discretion exists when the trial court has rendered a decision or a judgment
which is manifestly unreasonable, arbitrary, or capricious, has failed to apply
the law, or was motivated by partiality, prejudice, bias or ill will.” Id. (Citation
omitted). It is this Court’s responsibility to ensure that the evidence supports
the trial court’s findings. Prol v. Prol, 935 A.2d 547, 551–52 (Pa. Super.
2007).


                                          - 10 -
J-S03032-22


other evidence of extraordinary cause justifying intervention by the court.”

Stockton v. Stockton, 698 A.2d 1334, 1337 (Pa. Super. 1997) (emphasis

added).

       “Absent an allegation of extrinsic fraud or other extraordinary cause, the

trial court does not have jurisdiction to grant a petition to modify [an order

calculating pension benefits] if such petition was filed more than thirty days

from the date the [order] was entered.” Hayward v. Hayward, 808 A.2d

232, 235 (Pa. Super. 2002). It is well established that the “parties’ mutual

mistake,    misunderstanding        about      the   terms   of   the   agreement,   or

dissatisfaction with counsel does not empower the lower court to modify [an

order allocating pension benefits].” Reis v. Reis, 236 A.3d 1136 (Pa. Super.

April 30, 2020) (unpublished memorandum) (citing Stockton, 698 A.2d at

1338).8

       Here, the trial court granted Husband relief for two related reasons.

First, the trial court found that Husband and Wife had made a mutual mistake

when they each consented to the COAP and the clarification order entitling

Wife to survivorship benefits in Husband’s pension. Second, the trial court

explained that the clarification order was entered due to a “scrivener’s error”

in the COAP concerning Wife’s pension benefits, awarding her a survivorship


____________________________________________


8 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).


                                          - 11 -
J-S03032-22


benefit as to non-marital property.     The trial court concluded that it was

necessary to rescind the clarification order of August 25, 2020, and modify

the COAP of June 19, 2019, to enforce the agreed-upon terms in the original

Separation Agreement.

      The trial court’s first reason for ruling in Husband’s favor is an invalid

basis for rescission. A court has no authority to rescind an order due to a

mutual mistake or misunderstanding as to what would happen after the order

is   entered.     See    Stockton,    698     A.2d   at   1338   (“[A]ppellant’s

misunderstanding about the terms of the agreement is not sufficient to permit

the lower court to open the [order implementing the pension benefits]”).

      As discussed above, Husband and Wife mutually agreed that Wife would

receive a survivorship interest in the pension, but they misunderstood the

effect that this benefit would have on Husband’s monthly payments. The trial

court expressly found, based on record evidence, that this misunderstanding

did not arise from fraud. An innocent misunderstanding such as this does not

present the type of extraordinary circumstance that would permit the trial

court to exercise jurisdiction or modify or rescind orders more than 30 days

after their entry. See id.; see also 42 Pa.C.S. § 5505.

      We then turn to the trial court’s finding it could exercise jurisdiction to

correct a scrivener’s error originating in the COAP.      This purported error

appears to be that the COAP afforded Wife a survivorship benefit as to the

non-marital portion of Husband’s pension despite that, under the Separation


                                     - 12 -
J-S03032-22


Agreement, she was only supposed to receive an interest in the marital

portion. This asserted defect is difficult, if not impossible, to discern from the

face of the record, as would be required to enable the trial court to grant

Husband relief under 42 Pa.C.S. § 5505.

      The Separation Agreement states that, “Wife will receive a 55% interest

in the [marital portion of the pension], together with 55% of any forthcoming

costs of living adjustments. It is further agreed that wife will have the right

to designate survivors as to her benefits, which will, however, be her children.”

Separation Agreement, 6/14/2019, at Paragraph 5. The COAP construed that

provision as allowing Wife to “continue as beneficiary of Civil Service

Retirement System survivor annuity to which she was entitled at the time of

Divorce.” COAP, 8/6/2019, at Paragraph 7. Apparently, the survivor annuity

granted Wife a survivorship interest in the non-marital portion of the pension.

      Although the COAP may have arguably afforded Wife a benefit not

contemplated in the Separation Agreement, that alone does constitute a “fatal

defect apparent on the face of the record.” The terms of the COAP itself are

clear, and Husband signed the COAP with the benefit of counsel. Later, at the

hearing on Wife’s petition to clarify her survivorship rights, Husband, Wife and

the trial court agreed with the substance of that provision of the COAP,

ratifying their intent to grant Wife a survivorship interest in the event that

Husband predeceases her. See Trial Court Hearing, 8/25/2020, at pp. 2-4.




                                     - 13 -
J-S03032-22


       These circumstances are distinguishable from those in which the trial

court has had jurisdiction to modify an implementing order over 30 days after

it was entered.      For example, in Hayward, the wife of a retired military

veteran was granted a non-marital share of her husband’s pension benefits

despite that during the preceding equitable distribution, the wife had only

been awarded a share of the marital portion of the pension. 808 A.2d at 234.

The implementing order awarding the additional benefit was not signed by the

husband, and he petitioned for relief over six years after the date of its entry.

See id. Husband contended that the implementing order was erroneous on

the face of the record because it had utilized an incorrect “coverture fraction,”9

which resulted in a miscalculation of Wife’s pension benefits, granting her an

interest in the non-marital portion. Id. at 236.

       The trial court denied relief upon finding it lacked jurisdiction to remedy

the error over 30 days after the implementing order was entered. However,

on review, this Court held that the trial court erred because the incorrect use

of the coverture fraction was an extraordinary circumstance that warranted

relief from the time-bar of 42 Pa.C.S. § 5505. See id.; see also Zehner v.

Zehner, 195 A.3d 574 (Pa. Super. 2018) (same).


____________________________________________


9 “A coverture fraction is used to calculate the marital portion of a pension
plan: the denominator of the coverture fraction is the number of months the
employee spouse worked to earn the pension benefit and the numerator is the
number of such months accrued during the marriage prior to final separation.”
Conner v. Conner, 217 A.3d 301, 317 n.7 (Pa. Super. 2019) (citing 23
Pa.C.S. § 3501(c)).

                                          - 14 -
J-S03032-22


      Hayward does not apply here for two reasons.               First, unlike in

Hayward, Husband signed the implementing order (the COAP) he now

contends was erroneous on its face, and he ratified the COAP when he agreed

to the clarification order over a year later. Second, the error in the present

case is not based on a miscalculation of a coverture fraction, but rather on an

unintended consequence of agreeing to both Wife’s interpretation of the COAP

and the subsequent clarification of Wife’ survivorship rights.

      This Court has recently held in Reis, 236 A.3d 1136, that if there is an

unintended distribution of pension benefits and the mistake is due to an

uninformed decision the parties made rather than a mathematical calculation

by a third party, the trial court does not have jurisdiction to modify the

implementing order.

      The wife in Reis petitioned for relief after learning that an implementing

order concerning her ex-husband’s pension did not award her a share of his

early retirement subsidy, reducing her overall benefit to less than the 55%

share she had been entitled to under the terms of the divorce decree. The

trial court in Reis agreed with the wife that the implementing order awarded

her less than what the divorce decree had allotted. Id. at *4.

      The trial court found that it lacked jurisdiction to modify the

implementing order because wife had not established fraud or a fatal defect

on the face of the record. Id. This Court affirmed the trial court on appeal

because the circumstance that led to the discrepancy in the implementing


                                     - 15 -
J-S03032-22


order and the divorce decree – the husband’s intervening decision to opt for

early retirement – was a possibility the wife was aware of when the

implementing order was entered:

      Here, the parties did not use an incorrect coverture fracture [as in
      Hayward], but rather failed to address an issue the parties were
      aware of at the time they executed the original [implementing
      order]. Thus, this awareness and subsequent failure to address
      the issue does not constitute an extraordinary circumstance and
      is not a fatal defect.

Id.; see also Lemmo v. Lemmo, (Pa. Super. February 13, 2020)

(unpublished memorandum) (“Because we agree with the determination of

the trial court it lacked jurisdiction to modify Husband's QDRO, we affirm the

order dismissing Husband’s petition for special relief.”).

      Here, the parties mistakenly thought that a survivorship interest for Wife

would cause no reduction in Husband’s monthly pension payments. This error

is rooted in an undesired outcome of agreed-upon language in the COAP and

the clarification order, but not in the content of the language itself. As in Reis,

the trial court lacked jurisdiction to modify or rescind those orders based on

mutual mistake and a purported defect that is not evident on the face of the

record. Thus, the COAP and the clarification order must be given full effect,

and the order on review cannot stand.

      June 8, 2021 order vacated. Jurisdiction relinquished.




                                      - 16 -
J-S03032-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2022




                          - 17 -